Name: Commission Regulation (EEC) No 1603/84 of 7 June 1984 amending for the third time Regulation (EEC) No 1371/81 laying down detailed rules for the administrative application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/34 Official Journal of the European Communities 8 . 6 . 84 COMMISSION REGULATION (EEC) No 1603/84 of 7 June 1984 amending for the third time Regulation (EEC) No 1371/81 laying down detailed rules for the administrative application of monetary compensatory amounts HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tem ­ porary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1371 /81 (3), as last amended by Regulation (EEC) No 2883/83 (4), and in particular Article 18 thereof, lays down the cases in which monetary compensatory amounts are not applicable ; whereas Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (*) lays down the cases in which, because of special circumstances, relief from import and export duties is to be granted ; Article 1 Article 18 of Regulation (EEC) No 1371 /81 is hereby replaced by the following : 4Article 18 1 . No monetary compensatory amounts shall be granted on imports of products not complying with the terms of Article 9 (2) of the Treaty in any of the cases covered by Chapter I of Council Regu ­ lation (EEC) No 918/83 ('). 2. Where products fulfilling the terms of Article 9 (2) of the Treaty are exported to another Member State or imported from another Member State, monetary compensatory amounts shall not be applied to operations which fulfil the conditions set out in Chapter I of Regulation (EEC) No 918/83 . 3 . No monetary compensatory amounts shall be granted on exports to non-member countries in any of the cases covered by Chapter II of Regula ­ tion (EEC) No 918/83 . In addition, no monetary compensatory amounts shall be applied to exports to non-member coun ­ tries of : (a) small consignments of a non-commercial character. The conditions of application of this exemption shall be the same as those laid down in Articles 29, 30 and 31 of the said Regulation ; (b) goods carried in travellers' personal luggage. The conditions of application of this exemp ­ tion shall be the same as those laid down in Articles 45 to 49 of the said Regulation ; (c) products for examination, analysis or test purposes. The conditions of application of this exemption shall be the same as those laid down in Articles 100, 102 and 103 of the said Regulation . 4. For the purposes of paragraphs 2 and 3, the limits on the concession for consignments of negligible value, for small consignments of a non- commercial character and for goods carried in travellers' personal luggage shall be the same as those set out in Council Directives 83/ 1 81 /EEC (2), 74/65 1 /EEC and 69/ 169/EEC, respectively. Whereas Council Directive 83/ 1 81 /EEC (*) determines the scope of Article 14 ( 1 ) (d) of Council Directive 77/388/EEC Q as regards exemption from value added tax on the final importation of certain goods ; Whereas, in order to achieve a harmonious application of relief from duty on imports and exports and in intra-Community trade with respect to monetary compensatory amounts, Article 1 8 of Regulation (EEC) No 1371 /81 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, (') OJ No L 106, 12. 5 . 1971 , p. 1 . I1) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 138, 25. 5. 1981 , p. 1 . (&lt;) OJ No L 283, 15 . 10 . 1983, p. 14. 0 OJ No L 105, 23 . 4. 1983, p. 1 . (*) OJ No L 105, 23 . 4. 1983, p. 38 . O OJ No L 145, 13 . 6. 1977, p. 1 . 8 . 6. 84 Official Journal of the European Communities No L 152/35 However, for exports to non-member countries of products which are subject to export levies or other export charges imposed under the common agri ­ cultural policy or the special arrangements appli ­ cable to certain goods processed from agricultural products, the quantities in respect of which no monetary compensatory amount is applicable shall not exceed three kilograms per consignment or traveller. 5 . For the purposes of paragraph 2, the docu ­ ment establishing the Community nature of a product being exported to another Member State shall contain in the 'description of goods' box one of the following : 'exempt from MCA  Article 18 of Regulation (EEC) No 1371 /81 ', importing Member State shall inform the authori ­ ties of the exporting Member State of :  cases in which the document establishing the Community nature of the product does not include the entry required under paragraph 5,  cases in which checks under Title XVI and Title XX (C) of Chapter I of Regulation (EEC) No 918/83 show that the conditions for the non-application of monetary compensatory amounts have not been fulfilled. The checks, other than those referred to in the first subparagraph, to be carried out in the Member State of destination in the cases covered by Chapter I of Regulation (EEC) No 918/83 shall not apply to exports to another Member State . The competent authorities in the exporting Member State shall determine in such cases which supporting information is to be furnished by the exporter. 7 . For the purposes of this Article, the total value of the consignments in question shall be ascertained by taking into account only products which are subject to monetary compensatory amounts. 'fritaget for monetÃ ¦re udligningsbelÃ ¸b, jf. artikel 18 i forordning (EÃF) nr. 1371 /81 ', 'WAB-Befreiung  Artikel 18 der Verordnung (EWG) Nr. 1371 /81 ', 'Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã Ã Ã  Ã ¬Ã Ã ¸Ã Ã ¿ 18 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1371 /81 ', 'franchise MCM  article 18 du rÃ ¨glement (CEE) n0 1371 /81 ', 'franchigia ICM  articolo 18 del regolamento (CEE) n. 1371 /81 ', (') OJ No L 105, 23 . 4. 1983, p. 1 . (2) OJ No L 105, 23 . 4. 1983, p. 38 .''vrijstelling MCB  artikel 18 van Verordening (EEG) nr. 1371 /81 '. 6. Where paragraph 2 is applied to imports into a Member State, the competent authorities of the Article 2 This Regulation shall enter into force on 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1984. For the Commission Poul DALSAGER Member of the Commission